Name: 84/228/EEC: Commission Decision of 3 April 1984 amending Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  health
 Date Published: 1984-04-18

 Avis juridique important|31984D022884/228/EEC: Commission Decision of 3 April 1984 amending Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community Official Journal L 105 , 18/04/1984 P. 0023 - 0024 Spanish special edition: Chapter 03 Volume 30 P. 0119 Portuguese special edition Chapter 03 Volume 30 P. 0119 *****COMMISSION DECISION of 3 April 1984 amending Decision 82/732/EEC as regards the list of establishments in Czechoslovakia approved for the purpose of importing fresh meat into the Community (84/228/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Czechoslovakia, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/732/EEC (3), as amended by Commission Decision 83/241/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/732/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 April 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 311, 8. 11. 1982, p. 7. (4) OJ No L 129, 19. 5. 1983, p. 65. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Establishment No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 // Jiho cesky Pr umysl MasnÃ ½ // StudenÃ ¡ // 82 // Zapadoscesky Pr umysl MasnÃ ½ // Klatovy // // // B. Slaughterhouse 1.2.3 // // // // 43 // Stredoslovensky MaesovÃ ½ Priemysel // Prievidza // // // C. Cutting premises 1.2.3 // // // // 14 // Zapadoslovensky MaesovÃ ½ Priemysel // Nitra // 38 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Ko sice // // // II. SHEEPMEAT Slaughterhouse 1.2.3 // // // // 45 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Sabinov // // // III. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 12 // Jiho cesky Pr umysl MasnÃ ½ // StudenÃ ¡ // 82 // Zapadoscesky Pr umysl MasnÃ ½ // Klatovy // // // B. Slaughterhouse 1.2.3 // // // // 43 // Stredoslovensky MaesovÃ ½ Priemysel // Prievidza // // // C. Cutting premises 1.2.3 // // // // 14 // Zapadoslovensky MaesovÃ ½ Priemysel // Nitra // 38 // VÃ ½chodoslovenskÃ ½ MaesovÃ ½ Priemysel // Ko sice // // // IV. COLD STORES 1.2.3 // // // // 5 // Jiho cesky Pr umysl MasnÃ ½ // Psek // 73 // Mrazrny // Da sice // // //